


Exhibit 10.46
 
THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT - TERMS AND CONDITIONS
(NON-EMPLOYEE DIRECTOR - GERMANY)


1.
These Terms and Conditions form part of the Stock Option Agreement (the
“Agreement”) pursuant to which you have been granted a Nonqualified Stock Option
(“Stock Option”) under The Western Union Company 2006 Long-Term Incentive Plan
(the “Plan”). A copy of the Plan is enclosed for your convenience. The terms of
the Plan are hereby incorporated in this Agreement by reference and made a part
hereof. Any capitalized terms used in this Agreement that are not defined herein
shall have the meaning set forth in the Plan.



2.
The number of common shares of The Western Union Company (the “Company”) subject
to the Stock Option, and the option exercise price, are specified in the
attached Award Notice (which forms part of the Agreement).



3.
Subject to the other provisions of this Agreement and the terms of the Plan, at
any time or times on or after the Date of Grant specified in the attached Award
Notice, but not later than the tenth anniversary of such Date of Grant, you may
exercise this Stock Option as to the number of shares of common stock of the
Company (“Common Stock”) which, when added to the number of shares of Common
Stock as to which you have theretofore exercised under this Stock Option, if
any, will not exceed the total number of shares of Common Stock covered hereby.
This Stock Option may not be exercised for a fraction of a share of Common Stock
of the Company.



4.
This Stock Option may not be exercised unless the following conditions are met:



(a)
Legal counsel for the Company must be satisfied at the time of exercise that the
issuance of shares upon exercise will comply with applicable U.S. federal,
state, local and foreign laws.



(b)
You pay the exercise price as follows: (i) by giving notice to the Company or
its designee of the number of whole shares of Common Stock to be purchased and
by making payment therefor in full (or arranging for such payment to the
Company's satisfaction) either (A) in cash in U.S. dollars, (B) by delivery
(either actual delivery or by attestation procedures established by the Company)
of previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom you
have submitted an irrevocable notice of exercise (i.e., also known as “cashless
exercise”) or (D) by a combination of (A) and (B) and (ii) by executing such
documents as the Company may reasonably request.



5.
In the event that you cease to be a Non-Employee Director for any reason, you
will continue to have the right to exercise this Stock Option in accordance with
the other provisions of this Agreement and the applicable provisions of the Plan
until and including the tenth anniversary of the Date of Grant specified in the
attached Award Notice.



6.
As long as you continue service to the Company, you may transfer Stock Options
to a Family Member or Family Entity without consideration; provided, however, in
the case of a transfer of Stock Options





--------------------------------------------------------------------------------




to a limited liability company or a partnership which is a Family Entity, such
transfer may be for consideration consisting solely of an entity interest in the
limited liability company or partnership to which the transfer is made. Any
transfer of Stock Options shall be in a form acceptable to the Committee, shall
be signed by you and shall be effective only upon written acknowledgement by the
Committee of its receipt and acceptance of such notice. If a Stock Option is
transferred to a Family Member or Family Entity, the Stock Option may not
thereafter be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by such Family Member or Family Entity except by will or the laws of
descent and distribution.


7.
Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company. You further acknowledge that the Company (i)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Option, including
but not limited to, the grant, vesting, exercise of the Stock Option, the
issuance of shares of Common Stock upon exercise, the subsequent sale of shares
of Common Stock acquired pursuant to the exercise of the Stock Option and the
receipt of any dividends; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Stock Option to reduce
or eliminate your liability for the Tax-Related Items or achieve any particular
tax result. Further, if you have become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event (“Tax Date”), as applicable, you acknowledge that the Company
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.



Prior to the Tax Date, you will pay or make adequate arrangements satisfactory
to the Company to satisfy all Tax-Related Items. In this regard, you authorize
the Company or its agent, at its discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following: (A)
accept a cash payment in U.S. dollars in the amount of Tax-Related Items, (B)
withhold whole shares of Common Stock which would otherwise be delivered to you
having an aggregate Fair Market Value, determined as of the Tax Date, or
withhold an amount of cash from any cash compensation which would otherwise be
payable to you by the Company equal to the amount necessary to satisfy the
Tax-Related Items, or (C) withhold from proceeds of the sale of shares of Common
Stock acquired pursuant to the exercise of the Stock Option either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization).
To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes,
you are deemed to have been issued the full number of shares of Common Stock
subject to the exercised Stock Option, notwithstanding that a number of shares
of Common Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of Director’s participation in the Plan.
Finally, you shall pay to the Company any amount of Tax-Related Items that the
Company may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
or the proceeds of the sale of shares of Common Stock to the Director, if
Director fails to comply with his or her obligations in connection with the
Tax-Related Items.




--------------------------------------------------------------------------------




8.
The Board or Committee may amend or terminate the Plan and the Committee may
amend (or its delegate may amend) these Terms and Conditions. No amendment may
impair your rights as an option holder without your consent. The determination
of such impairment shall be made by the Committee in its sole discretion.



9.
The Committee (or its delegate) administers the Plan and has discretion to
interpret the Plan and this Agreement. Any decision or interpretation rendered
by the Committee or its delegate shall be final, conclusive and binding on you
and all persons claiming under or through you. By accepting this grant or other
benefit under the Plan, you and each person claiming under or through you shall
be conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Committee or its delegate.



10.
This Award is discretionary, non-binding for future years and there is no
promise or guarantee that such grants will be offered to the Director in future
years.



11.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the shares of Common Stock acquired pursuant to the
exercise of the Stock Option. You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.



12.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other grant materials by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company and its Subsidiaries and Affiliates may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
You understand that Data will be transferred to Morgan Stanley Smith Barney or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting the Company. You
authorize the Company, Morgan Stanley Smith Barney, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or withdraw the
consents herein, in any case without cost, by contacting the Company in writing.
You understand, however, that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact the Company.




--------------------------------------------------------------------------------




13.
The validity, construction, interpretation, administration and effect of the
Plan and this Agreement and rights relating to the Plan and to this Agreement,
shall be governed by the substantive laws, but not the choice of law rules, of
the State of Delaware in the United States of America, as provided in the Plan.
For purposes of litigating any dispute that arises directly or indirectly under
the Stock Option or the Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of Colorado in the United States of America, and
agree that such litigation shall be conducted only in the courts of Arapahoe
County in the State of Colorado in the United States of America, or the federal
courts for the United States of America for the District of Colorado, and no
other courts, where this grant is made and/or to be performed.



14.
If you have received this Agreement or any other document related to the Stock
Option and/or the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.



15.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed as to foster the intent of this Agreement
and the Plan.



16.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. Director
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.



17.
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Stock Option and on any shares of Common Stock
purchased upon exercise of the Stock Option under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.





NOTICE REGARDING EXCHANGE CONTROLS: If you are resident in Germany, you will
have certain exchange control obligations related to your participation in the
Plan. Specifically, as of March 2010, cross-border payments in excess of €12,500
must be reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the
exercise of the Stock Option or the sale of shares of Common Stock acquired
under the Plan, the bank will make the report for you. In addition, you must
report any receivables, payables, or debts in foreign currency exceeding an
amount of €5,000,000 on a monthly basis. It is your responsibility to comply
with these exchange controls and they may change from time to time.




